PER CURIAM.
In this bastardy proceeding a trial in the Juvenile and Domestic Relations Court resulted in a dismissal in defendant’s favor. Plaintiff appealed to the then County Court and over defendant’s objection was granted a trial by jury. The jury returned a verdict in plaintiff’s favor. Defendant appeals and contends that the trial judge (1) erred in granting plaintiff a jury trial in contravention of R. 4:74 6, (2) committed “plain error” in not permitting certain testimony to be read back to the jury, and (3) committed “plain error” in not dismissing the complaint because the child’s blood had been completely replaced following birth because of RH complications.
With respect of defendant’s first contention we affirm for the reasons stated in Judge Callahan’s written opinion of September 12, 1978. Defendant’s remaining two contentions are clearly without merit. R. 2:11 3(e)(1)(E).
Affirmed.